In a proceeding, inter alia, pursuant to Executive Law § 63 (12), General Business Law article 22-A, and Labor Law §§ 191-c and 193 to enjoin Jaguar Sales, LLC, doing business as Jaguar Sales, Ann Sibiski, David Sibiski, Tom Sibiski, Adam Carlisle, Stephen Barcel, Tim Brown, D.J. Warren, Kelly “Doe,” and Premier Sales from engaging in any *873fraudulent practice, the appeal is from so much of an order of the Supreme Court, Dutchess County (Brands, J.), dated March 7, 2008, as granted that branch of the petitioner’s cross motion which was pursuant to CPLR 3211 (d) for a 90-day continuance to conduct discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently granted that branch of the petitioner’s cross motion which was pursuant to CPLR 3211 (d) for a 90-day continuance to conduct discovery to determine whether Jaguar Sales, LLC, doing business as Jaguar Sales, and Premier Sales, had sufficient contacts with, and activities in, the State of New York to be subject to personal jurisdiction in New York (see Peterson v Spartan Indus., 33 NY2d 463 [1974]). Prudenti, P.J., Santucci, Florio and Belen, JJ., concur.